Citation Nr: 1620065	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  05-32 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for prostate cancer, claimed to be the result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION


The Veteran served on active duty from December 1964 to August 1967.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, in pertinent part, denied the Veteran's claim of entitlement to service connection for prostate cancer.  He alleges the prostate cancer is from exposure to herbicides during his military service.

During the pendency of this appeal, the Veteran's file was transferred to the jurisdiction of the RO in Phoenix, Arizona, and that is the RO that certified his appeal to the Board.

In June 2007, in support of his claim, the Veteran testified at a hearing at the RO before a Veterans Law Judge (VLJ) of the Board, in other words at a Travel Board hearing.  A transcript of that hearing is of record.

The Board subsequently issued a decision in February 2008 denying the Veteran's claim for service connection for prostate cancer.  He appealed that decision to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In a July 2009 Joint Motion, the parties asked the Court to vacate the Board's decision denying this claim and to remand it to the Board for further development and readjudication in accordance with the terms of the Joint Motion.  The Court issued an Order granting that Joint Motion for Remand (JMR) and returned the file to the Board.

After receiving the file back from the Court, the Board, in turn, remanded the claim to the Agency of Original Jurisdiction (AOJ) in November 2009 to comply with the terms of the JMR.  The Board later, in June 2011, again remanded the claim because there had not been compliance with the prior remand directives.

Meanwhile, the VLJ that had presided over the Veteran's hearing retired from the Board.  Consequently, the Veteran was entitled to have another hearing before a different VLJ that, in turn, would ultimately decide this appeal.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  After being notified of this, the Veteran indicated in December 2012 that he wanted this additional hearing.  The Board consequently remanded this claim in January 2013 to schedule this additional hearing.  This additional hearing, albeit this time using videoconferencing technology, was to occur in April 2016, but that same month the Veteran notified the RO that he no longer wanted this additional hearing, so withdrew this request.  38 C.F.R. §§ 20.702(e), 20.704(e).  Still additional development of the claim is required before readjudicating it on appeal, however; therefore, regrettably, the Board is again remanding this claim to the AOJ.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


REMAND

The Board is well aware that this claim has been remanded on three prior occasions and regrets the even further delay that will result from yet another remand.  Nonetheless, given the state of the record on appeal, the Board finds no recourse but to again remand this claim.

The Board is mindful of the time and effort already put into extensive research in this case in an attempt to determine whether the Veteran was exposed to tactical herbicides in Vietnam or Thailand.  On review, however, the Board has found that the Joint Services Records Research Center (JSRRC), in its research noted that "Information concerning [the Veteran's] travel or temporary duty (TDY) assignments should be documented in his Official Military Personnel File or unit Morning Reports (MR's), DA Form 1, both of which are maintained at the National Personnel Records Center [NPRC] in St. Louis."  The Veteran's military personnel records have been associated with his other records being considered in this appeal.  But unit morning reports have not been associated with his file; nor has a request been made by the RO to the NPRC to obtain unit MR's.  Based on the notation regarding unit MR's in the JSRRC's report, it is highly likely the unit MR's are relevant in this instance.  Therefore, the RO or Appeals Management Center (AMC) must contact the NPRC and request unit MR's for the 9th Logistical Command (9th Log Cmd) for January 1966 and September 1966.

The Veteran served in the Army as a meat, dairy, and produce inspection officer in Thailand from January 1966 to August 1967, arriving there on January 18, 1966.  He served with the HHD (Headquarters and Headquarters Detachment) 9th Logistical Command with a duty station in Bangkok from January 21, 1966 to January 23, 1967.  He served with the 503rd Medical Detachment (Vet Service) from January 23, 1967 to August 11, 1967.  He reports setting foot in Vietnam during his service when flights he was on stopped in Vietnam for refueling.  In particular, he has indicated that, while enroute to Bangkok, Thailand, in January 1966, his flight landed in Saigon for refueling.  In an October 2006 statement, he reported flying from Edwards Air Force Base (he subsequently changed the location from which he flew to Travis Air Force Base) on a Continental Airlines plane, to Honolulu, Hawaii, and then to Saigon, where everyone deplaned.  He added that some of the passengers, himself included, then reboarded and the flight continued to Bangkok.  He also has reported stopping in Da Nang while flying to and from Okinawa for TDY.  During his June 2007 Travel Board hearing, he reported spending about three to four hours in Vietnam during his flights to and from Okinawa.  As proof of this, he submitted a copy of his August 1966 orders for TDY to Okinawa, for approximately seven days, commencing on or about September 6, 1966.  The orders reflect that he was to travel by military air.  


Accordingly, this claim is again REMANDED for the following still additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Submit a request to the NPRC for unit morning reports for January 1966 and September 1966 and specify that the Veteran was part of the HHD 9th Logistical Command with a duty station in Bangkok from January 21, 1966 to January 23, 1967.  Indicate this inquiry is to try and determine whether the Veteran set foot in Vietnam while enroute to Bangkok, Thailand, in January 1966 when his flight landed in Saigon, Vietnam, for refueling.  He alleges to have departed from Travis Air Force Base on a Continental Airlines plane to Honolulu, Hawaii, and then to Saigon, where everyone deplaned.  He reboarded and the flight continued to Bangkok.  

In September 1966 he claims to have stopped in Da Nang while flying to and from Okinawa for temporary duty.  He says he spent about three to four hours in Vietnam during his flights to and from Okinawa.  He submitted a copy of his August 1966 orders for temporary duty to Okinawa, for approximately seven days, commencing on or about September 6, 1966.  The orders reflect that he was to travel by military air.  

In requesting records from a Federal agency, efforts to assist in this regard should continue until either the records are obtained or sufficient evidence indicating that the records sought do not exist or there is confirmation that further efforts to obtain the records would be futile.  See 38 C.F.R. § 3.159(c)(2).
If no information regarding the Veteran's supposed flights in service with reported stops in Vietnam is available, this fact must be documented, in writing, in the record and the Veteran appropriately notified.  38 C.F.R. § 3.159(e)(1).

2.  Once the above development has been completed, and any other deemed warranted, readjudicate the claim in light of all additional evidence.  If the claim continues to be denied, or is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

